19-11527-tmd Doc#27-8 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 6 - Assignment
        and Assumption of Loan Interest dated December 13 2018 Pg 1 of 5




                                                                  EXHIBIT "6"




                                                                          ATX000166
19-11527-tmd Doc#27-8 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 6 - Assignment
        and Assumption of Loan Interest dated December 13 2018 Pg 2 of 5




                                                                            ATX000167
19-11527-tmd Doc#27-8 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 6 - Assignment
        and Assumption of Loan Interest dated December 13 2018 Pg 3 of 5




                                                                            ATX000168
19-11527-tmd Doc#27-8 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 6 - Assignment
        and Assumption of Loan Interest dated December 13 2018 Pg 4 of 5




                                                                            ATX000169
19-11527-tmd Doc#27-8 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 6 - Assignment
        and Assumption of Loan Interest dated December 13 2018 Pg 5 of 5




                                                                            ATX000170
